Citation Nr: 1746781	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-07 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is denied.


FINDING OF FACT

Though the Veteran's psychiatric condition was not noted upon entry into active duty service, clear and unmistakable evidence shows that Bipolar II Disorder preexisted active duty service and clearly and unmistakably did not worsen beyond its natural course during service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 101, 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.305 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from November 1974 to October 1975. 

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes the Veteran filed a claim for PTSD in June 2010. In a February 2016 remand, the Board recharacterized his claim more generally as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD. See Clemmons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board. A transcript of the proceeding was associated with the virtual record.

The claim was remanded in February 2016 and again in June 2017, for further development.

As noted in the June 2017 Board remand, the issue of entitlement to service connection for neuropathy, has been raised by the record in a July 2016 VA medical examination report, but still has not been adjudicated by the Agency of Original Jurisdiction (AOJ). The examination report reflects the Veteran with complaints of his left arm being cold. The report further noted that there is no evidence by electromyogram (EMG) of left anterior interosseous nerve damage. However, the examination report noted that the Veteran's clinical picture is consistent with an ischemic monomelic neuropathy. Lastly, the examiner explained that the Veteran's diffusely low conduction velocities are likely due to a mild polyneuropathy consistent with diabetes. As the Veteran's neuropathy condition has yet to be adjudicated, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2016).

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that he has an acquired psychiatric condition causally related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's current psychiatric condition either began during active service, or is etiologically related to an in-service disease or injury.  

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran's psychiatric condition is etiologically related to his active service.

In-service treatment records (STRs) reflect the Veteran with a diagnosis of immature personality. (See August 1975 Clinical Record). The clinical record further noted the Veteran admitting that he attempted suicide pre-service at the age of 15. 

The Veteran was afforded a VA medical examination in April 2011. The examination report found the Veteran mental state to be consistent with Bipolar II Disorder, history of substance dependence, personality traits and cognitive disorder. The examiner explained that the Veteran's psychiatric condition is likely related to his childhood history of significant psychiatric disturbance. The examiner noted the Veteran stating that he was hospitalized for at least 1 year as a teenager after his suicide attempt. Noting that there are not any medical records reflecting the 1 year hospital stay, the examiner explained that the Veteran has consistently over the years confirmed his psychiatric hospitalization. Additionally, the examiner explained that there is no evidence of any significant trauma incurred while in the service and the Veteran does not report any symptoms of PTSD. Further, the examiner concluded that that the Veteran's psychiatric symptoms were not exacerbated by military service and that there were not any significant mental health disturbances that would reflect a worsening. Rather, the examiner concluded, that it appears more likely than not that the Veteran's Bipolar II Disorder as well as his cluster B personality traits predate his military service and are unrelated to his active service. 

Another VA examination and opinion was obtained in May 2016. The examination report reflects the Veteran with a diagnosis of Bipolar II Disorder. The examiner opined that it is at least as likely as not that the Veteran's diagnosis of Bipolar II Disorder manifested prior to his entry into active military service. The examiner further opined that it is less likely than not that the Veteran's symptoms of Bipolar II were aggravated by active service beyond the normal progression of the disease. The examiner explained that the Veteran described the early onset of symptoms of bipolar in adolescence, notably a suicide attempt at the age of 15. Lastly, the examiner opined that it is less likely than not that the Veteran's Bipolar disease was aggravated beyond normal progression by events during his active military service. Though acknowledging the Veteran's in-service psychiatric treatment in 1975; the examiner concluded that the veteran's mental disorder was stable at the time of separation and was worsened post-service.

In a June 2017 VA opinion, the examiner concluded that the Veteran's psychiatric condition clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness. The examiner continued to opine that it is clear and unmistakable (obvious and manifest) that the Veteran's diagnosis of Bipolar II disorder manifested prior to the Veteran's entry into active military service. Additionally, the examiner determined that it is clear and unmistakable that the Veteran's symptoms of Bipolar II were not aggravated by active service beyond the normal progression of the disease. Noting the Veteran's pre-service suicide attempt, the examiner explained it is clear and unmistakable that the Veteran's psychiatric symptoms experienced during adolescence were an early manifestation of the Bipolar II diagnosis which he formally received later in life. The examiner further explained that while the Veteran was deemed psychologically stable upon separation from active duty, it was not until the late 1990s and early 2000s that his psychiatric condition worsened; likely exacerbated by his increasing crack cocaine dependence. Lastly, the examiner found that that the Veteran's cocaine use disorder and his Bipolar II disorder are strongly intertwined with each disorder exacerbating the other and causing significant psychosocial impairment. 

For periods of active duty, a veteran is presumed to be in sound condition when he entered into military service, except for conditions noted on the entrance examination. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b). If a pre-existing disability is noted upon entry into service, service connection may still be granted based on aggravation during service of that disability. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). If a particular disability is not noted at entry, then the presumption of soundness may be rebutted by "clear and unmistakable (obvious or manifest) evidence" that the "injury or disease existed prior thereto and was not aggravated by such service." Such an evidentiary standard is an onerous one and the result must be undebatable. See, e.g., Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999). Here, based on the above, it is clear and unmistakable that the Veteran's psychiatric condition pre-existed his military service and was not aggravated by his active service.  As such, the presumption of soundness is rebutted and service connection is not warranted. 



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel


Department of Veterans Affairs


